Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed 09/02/2020 in which claim 12-25 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/02/2020, 12/30/2020, 09/10/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 12, 15-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,798,400 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 12, 16-25 is anticipated by the conflicting patented claims 1-11 as shown 

Instant application: 17/010474
Patent No.: US 10,798,400 B2
12. A method of processing an image, comprising: deriving a motion vector predictor (MVP) based on motion information of a neighbor block of a current block; obtaining a motion vector difference (MVD) for the current block; obtaining a flag including information about a resolution of the MVD; rounding the MVP based on the flag; modifying a scale of the MVD based on the flag; deriving a motion vector (MV) for the current block based on the modified MVD and the rounded MVP; and generating a prediction block of the current block based on the derived MV.
up-scales the MVD.


wherein the MVD is generated by applying at least one of round, floor, and ceiling operations to a value obtained by subtracting the MVP from the MV.
2.  The method of claim 1, wherein the MVD is generated by applying at least one of round, floor, and ceiling operations to a value obtained by subtracting the MVP from the MV. 
18. The method of claim 12, wherein a round function is applied to the MVP and the MVD is multiplied by 4 based on that the flag is equal to a first value.
 3.  The method of claim 1, wherein, if the flag is equal to a first value, a round function is applied to the MVP and the MVD is multiplied by 4.
16. The method of claim 12, wherein the flag is parsed when the obtained MVD is not 0.
 4.  The method of claim 1, wherein the flag is parsed only when the MVD is not 0. 
19. The method of claim 12, wherein the MVD is grouped in units of intervals and binary-encoded.
5.  The method of claim 1, wherein the MVD is grouped in units of intervals and binary-encoded.
20. The method of claim 19, wherein the MVD is encoded as a start value of an interval to which the MVD belongs and indication information for indicating the MVD within the interval.

, wherein the start value is down-scaled at a ratio of a size of the interval and transmitted.
 7.  The method of claim 6, wherein the start value is down-scaled at a ratio of a size of the interval and transmitted. 
22. The method of claim 21, wherein the size of the interval is predetermined or transmitted from an encoder.
 8.  The method of claim 7, wherein the size of the interval is predetermined or transmitted from an encoder.
23. The method of claim 19, wherein the MVD is grouped in units of intervals and encoded only when the MVD is 2 or more.
9.  The method of claim 5, wherein the MVD is grouped in units of intervals and encoded only when the MVD is 2 or more.
24. The method of claim 19, wherein a size of the interval is set to a square number of 2.
10.  The method of claim 5, wherein a size of the interval is set to a square number of 2.
25. An apparatus for processing an image, comprising: a processor configured to: derive a motion vector predictor (MVP) based on motion information of a neighbor block of a current block; obtain a motion vector difference (MVD) for the current block; obtain a flag including information about a resolution of the MVD; round the MVP based on the flag; modifying a scale of the MVD based on the flag; derive a motion vector (MV) for the current block based on the modified MVD and the rounded MVP; and 5 USActive\115433473\V-1Application No.: TBADocket No.: 8736.01852.US21 generate a prediction block of the current block based on the derived MV.




Claims 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. US 10,798,400 B2 in view of Flynn et al."High Efficiency Video Coding (HEVC) Range Extensions text specification: Draft 6," Document: JCTVC-P1005_v1, JCT-VC of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 16.sup.th Meeting: San Jose, US 9-17 Jan.  2014 (hereinafter "JCTVC-P1005").
 	Regarding claim 13, U.S. Patent No. US 10,798,400 B2 does not explicitly disclose the method of claim 12, wherein the MVD is obtained based on a plurality of syntax elements, comprising: a first flag including information about whether an absolute value of the MVD is greater than 0; a second flag including information about an absolute value of the MVD is greater than 1, the second flag being parsed when the MVD is greater than 0; a value obtained by subtracting 2 from an absolute value of the MVD; and 3 USActive\115433473\V-1Application No.: TBADocket No.: 8736.01852.US21 a third flag including information about a sign of the MVD. However JCTVC-P1005 discloses the method, wherein the MVD is obtained based on a plurality of syntax elements, comprising: a first flag including information about whether an absolute value Page 54 Section 7.3.8.9, Page 98 section 7.4.9.9 teaches Motion vector difference syntax teaches of vector for Intra BC was encoded using the motion vector difference (MVD) coding method in HEVC the vector for Intra BC was encoded using a first syntax element that specifies whether the absolute value of the vector component is greater than zero (i.e., abs_mvd_greater0_flag), a syntax element that specifies whether the absolute value of the vector is greater than one (i.e., abs_mvd_greater1_flag), a syntax element that specifies the absolute value of the vector minus two (i.e., abs_mvd_minus2), syntax element that specifies the sign of the vector (i.e., mvd_sign_flag)). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Inter prediction mode-based static or moving image processing method, involves deriving motion vector for block using up-scaled motion vector difference and motion vector predictor, and generating predictive block of block of U.S. Patent No. US 10,798,400 B2 with the method in which the vector for Intra BC (e.g., block vector) may be encoded using the motion vector difference (MVD) coding in HEVC of JCTVC-P1005 in order to provide a compression scheme to encode the value of the block vector by generating a plurality of syntax elements that collectively represent the value of the block vector.
	Regarding claim 14, JCTVC-P1005 further discloses the method wherein the second flag and the third flag are parsed when the MVD is greater than 0, and the value  (Page 54 Section 7.3.8.9, Page 98 section 7.4.9.9 teaches Motion vector difference syntax teaches of vector for Intra BC was encoded using the motion vector difference (MVD) coding method and a syntax element that specifies whether the absolute value of the vector is greater than one (i.e., abs_mvd_greater1_flag), syntax element that specifies the sign of the vector (i.e., mvd_sign_flag)). Page 87 Section 7.4.7.1, mvd_l1_zero_flag equal to 1 indicates that the mvd_coding( x0, y0, 1 ) syntax structure is not parsed and MvdL1[ x0 ][ y0 ][ compIdx ] is set equal to 0 for compIdx = 0..1. mvd_l1_zero_flag equal to 0 indicates that the mvd_coding( x0, y0, 1 ) syntax structure is parsed). Motivation to combine as indicated in claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922. The examiner can normally be reached Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425